Name: Commission Regulation (EEC) No 1018/79 of 23 May 1979 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 79 No L 127/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1018/79 of 23 May 1979 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by inter ­ vention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Act of Accession , and in particular Article 7 (4) thereof, Whereas Article 1 of Council Regulation (EEC) No 327/71 of 15 February 1971 laying down certain general rules relating to contracts for first processing and market preparation , to storage contracts and to disposal of tobacco held by intervention agencies (2 ) provides for contracts for first processing and market preparation to be concluded by means of an invitation to tender ; whereas contracts may be awarded only to the most advantageous tender and provided it does not exceed an amount to be determined for each variety ; Whereas these amounts were fixed by Commission Regulation (EEC) No 2603/71 (3 ), as last amended by Regulation (EEC) No 773/75 (4 ) ; whereas, since these amounts were last brought up to date, the basis for their calculation has changed substantially ; whereas these amounts should therefore again be brought up to date ; Whereas Council Regulation (EEC) No 652/79 (5 ) laid down the coefficient for expressing amounts, fixed in units of account, in ECU ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2603/71 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 94, 28 . 4 . 1970 , p. 1 . (*) OJ No L 39, 17 . 2 . 1971 , p. 3 . (&gt;) OJ No L 269, 8 . 12 . 1971 , p. 11 . (4) OJ No L 77, 26 . 3 . 1975, p. 15 . (5 ) OJ No L 84, 4 . 4 . 1979, p . 1 . No L 127/ 12 Official Journal of the European Communities 24. 5 . 79 ANNEX Amount referred to in Article 1 (6 ) of Regulation (EEC) No 327/71 Serial Number Varieties Amount ECU/kg of leaf tobacco 1 2 4 5 6 7 8 9 10 11a lib 12 13 14 15 16 17 18 19 (a) Badischer Geudertheimer (b) Forchheimer Havanna II c Badischer Burley E Virgin SCR (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Nijkerk Burley (Burley x Bel ) (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof (a) Philippin (b) Petit Grammont (Flobecq) (c) Burley (Ergo x 6410 and Ergo x Bursana) (a) Semois (b) Appelterre Bright Burley I Maryland (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento (a) Nostrano del Brenta (b) Resistente 142 (c) Gojano Beneventano Xanti-YakÃ Perustitza Erzegovina and hybrids thereof (a) Round Tip (b) Scafati (c) Sumatra I (a) Brasile Selvaggio (b) Other varieties | 0.580 0.598 0.603 | 0-422 0.372 | 0.468 | 0-422 0.422 0-642 0-594 0-594 | 0.490 | 0-589 0-445 0-957 0.663 0-608 | 3-598 | 0-445